Case 20-11939-TWD   Doc   Filed 06/15/21   Ent. 06/15/21 08:46:52   Pg. 1 of 7
Case 20-11939-TWD   Doc   Filed 06/15/21   Ent. 06/15/21 08:46:52   Pg. 2 of 7
Case 20-11939-TWD   Doc   Filed 06/15/21   Ent. 06/15/21 08:46:52   Pg. 3 of 7
Case 20-11939-TWD   Doc   Filed 06/15/21   Ent. 06/15/21 08:46:52   Pg. 4 of 7
Case 20-11939-TWD   Doc   Filed 06/15/21   Ent. 06/15/21 08:46:52   Pg. 5 of 7
Case 20-11939-TWD   Doc   Filed 06/15/21   Ent. 06/15/21 08:46:52   Pg. 6 of 7
                                                    CERTIFICATE OF SERVICE


         On 6/15/2021, I served the foregoing NOTICE OF MORTGAGE PAYMENT CHANGE on the following individuals by
electronic means through the Court’s ECF program

        TRUSTEE                                    DEBTOR’S COUNSEL
        Jason Wilson-Aguilar                       Erin Lane
        courtmail@seattlech13.com                  ErinL@washingtonstateattorneys.com




I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.

                                                                           /s/ Rhonda Giere
                                                                           Rhonda Giere


         On 6/15/2021, I served the foregoing NOTICE OF MORTGAGE PAYMENT CHANGE on the following individuals by
depositing true copies thereof in the United States mail at San Diego, California, enclosed in a sealed envelope, with postage paid,
addressed as follows:

        DEBTOR
        Emilie V Padiernos, 11300 1st Ave NE #118, Seattle, WA 98125



        I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.

                                     Dated: 6/15/2021                      /s/ wai tang
                                                                           wai tang




                                                                                                              M&H File No. WA-20-162790
              Case 20-11939-TWD              Doc        Filed 06/15/21       Ent. 06/15/21 08:46:52           Pg. 7 of 7
